                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JULIE E. STAHL,                                        )
                                                       )
           Plaintiff,                                  )
                                                       )
      v.                                               )       Case No. 4:18-CV-01485 JAR
                                                       )
NANCY A. BERRYHILL,                                    )
ACTING COMMISSIONER OF SOCIAL                          )
SECURITY,                                              )
                                                       )
           Defendant.                                  )
                                                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Application for Attorney’s Fees under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412. (Doc. 26.) In her motion, Plaintiff

requests an award of attorney’s fees in the amount of $4,261.60, which amount is based on

multiplying 22.4 hours of work by an hourly rate of $190.25. Defendant has no objection to

Plaintiff’s request and states that the award of attorney’s fees under the EAJA is payable directly

to Plaintiff as the litigant and subject to offset to satisfy any pre-existing debt that Plaintiff owes

to the United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010). (Doc. 27.) Upon

consideration, the Court finds the fee award of $4,261.60 to be reasonable.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Application for Attorney’s Fees under the

Equal Access to Justice Act (Doc. 26), is GRANTED.

       IT IS FURTHER ORDERED that Defendant Commissioner shall pay attorney’s fees

under the EAJA in the amount of $4,261.60.
       IT IS FURTHER ORDERED that Defendant Commissioner shall issue a check for the

amount owed made payable to Plaintiff Julie E. Stahl and mailed to Plaintiff’s attorney, Traci L

Severs, at 55 Grasso Plaza, Suite 6964, St. Louis, MO 63123.


Dated this 8th day of July, 2019.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                               2
